Citation Nr: 0018884	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with plantar fasciitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to July 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a 10 percent rating for pes 
planus with plantar fasciitis.  The veteran's claims folder 
has been transferred to the RO in Montgomery, Alabama, which 
is the certifying agency.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's bilateral pes planus with plantar fasciitis 
does not show objective evidence of any marked deformity, but 
does result in pain on manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 10 percent, for bilateral pes planus with plantar 
fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran established service connection for bilateral pes 
planus with plantar fasciitis by means of an October 1993 
rating decision, which assigned a 10 percent disability 
rating.  That rating was continued by a December 1996 rating 
decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Acquired flatfoot is evaluated pursuant to the 
criteria found in Diagnostic Code 5276 of the Schedule.  
38 C.F.R. § 4.71a (1999).  Under those criteria, a 
noncompensable rating is warranted where the symptoms are 
mild and relieved by built-up shoe or arch support.  A rating 
of 10 percent is warranted where the evidence shows a 
unilateral or bilateral condition which is moderate, 
resulting in weight-bearing over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  A rating of 30 percent is warranted 
where the evidence shows a severe bilateral condition with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a (1999).

The terms "mild," "moderate," "moderately severe," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Furthermore, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A May 22, 1995, private medical report notes that the veteran 
stated that he had flat feet and was unable to work.  He 
requested an excuse.  A June 10, 1995, private medical report 
notes that the veteran had chronic flat feet.  He needed a 
work excuse.  A June 26, 1995, private medical report shows 
that the veteran was off work on June 24 due to pain in the 
feet.  The physician assessed chronic flat foot.  A November 
21, 1995, letter from the United States Postal Service shows 
that the veteran was suspended for failure to be regular in 
attendance.

A January 19, 1996, private medical report shows that the 
veteran complained of painful pes planus and was not wearing 
his orthotics.  There was pain with increased pronation 
bilaterally.  The examiner provided an impression of 
bilateral pes planus.  A February 26, 1996, private medical 
report notes that the veteran complained of feet pain.  The 
examiner diagnosed bilateral flat feet.

A March 1, 1996, private medical report shows that the 
veteran had chronic pain in both feet and had received 
treatments for several years, none of which provided relief.  
The pain resulted from flexible pes valgo planus.  The 
veteran was incapacitated from February 24, 1996, to February 
26, 1996.  The examiner felt that the veteran would be off 
work intermittently or in need of a reduced schedule as a 
result of the condition.  The veteran was prescribed Advil, 
ice daily, and elevating the feet as much as possible.  The 
veteran was not felt to be able to perform the function of 
his employment as he was limited in standing and walking.

A March 6, 1996, private medical report shows that the 
veteran was excused from work.  The veteran complained of 
sinus problems and feet pain.  A March 15, 1996, private 
medical report notes that the veteran had plantar fasciitis 
and was excused from March 15 to March 18.  A March 18, 1996, 
private medical report notes that the veteran complained of 
pain in the soles of his feet.

A March 19, 1996, private medical report notes that the 
veteran was a mail handler and on his feet most of the time.  
He complained of pain in both feet after walking and 
standing.  He had not been able to work since March 13 due to 
foot pain.  His chief complaint was pain in the arches and 
balls of both feet, aggravated by walking and standing.  
There was no history of trauma.  He had multiple hammertoes 
as well.  Physical examination revealed that the pedal pulses 
were normal.  Skin color and temperature were normal.  
Reflexes and sensation were normal.  There was limitation of 
dorsiflexion of the foot on the leg with the knee joint 
extended.  There was marked tenderness in both arches and the 
balls of both feet.  X-rays revealed no evidence of fracture.  
Splaying of the forefoot was noted.  Lowering of the arch was 
noted.  The veteran had worn orthotic devices in the military 
and was in need of more.  The examiner diagnosed 
gastrocnemius soleus equinus and plantar fasciitis.

A March 23, 1996, private medical report notes that the 
veteran returned for chronic pain in the right heel.  There 
was no arthritis in the joints.  A March 30, 1996, private 
medical report notes that the skin of the soles of the feet 
was itchy, scaly, and painful.  There was no swelling or 
edema.  The examiner assessed flat feet and prescribed 
Motrin.

An April 3, 1996, private medical report shows that the 
veteran complained that his right foot was painful when 
walking and that his right ankle was swollen for three days.  
There was an abrasion at the fourth interdigital spur on the 
right foot.  The examiner diagnosed an abrasion and right 
foot pain.  The veteran was excused from work.  A May 1, 
1996, private medical report notes that the veteran 
complained of right foot pain.  The examiner assessed 
tendinitis and proposed to rule out a fracture.  A May 4, 
1996, private medical report notes that the veteran was 
excused from May 4 to May 6.

A May 7, 1996, VA medical report shows that the veteran 
complained of foot pain, especially when standing and that 
the pain became unbearable.  He stated that the pain was 
throbbing.  Being off his feet for a while felt better.  He 
worked standing on a cement floor all day and his feet hurt 
at the end of the day.  Examination found mild tenderness in 
the middle sole.  There was no arch bilaterally.  Deep tendon 
reflexes were within normal limits.  There was no swelling.  
There were no varicosities.  The examiner provided an 
assessment of foot discomfort.

A May 13, 1996, VA medical report notes that the veteran 
complained of pain in the feet on prolonged walking which was 
worsening with time.  There was no trauma.  The pain was in 
the mid arch.  The veteran was taking Motrin.  Objective 
examination found the pulses were palpable.  There were no 
open lesions.  Skin was supple.  The mid arch on weight 
bearing was inrolling.  The mid arch was tender to palpation.  
The examiner provided an assessment of collapsing pes planus.  
A May 14, 1996, private medical report notes that the veteran 
continued to have problems with pes planus.  The pain was 
exacerbated by playing basketball.

A June 25, 1996, VA medical examination found that the 
veteran was a bulk mail carrier.  He was noted in service to 
have bilateral pes planus, which was fairly symptomatic at 
the time of the examination.  He had been prescribed and was 
obtaining orthotics or arch supports for his flat foot 
condition.  He had been placed on disciplinary suspension 
twice as a postal employee for staying home, which he 
attributed to his feet.  The veteran was wearing jogging 
shoes with built-in supports for the arches.  With him in an 
erect stance, there was a bilateral third degree pes planus.  
The forefeet were bilaterally fully pliable.  He was nicely 
able to rock up forward on the forefeet and back on the heels 
without discomfort.  No solar calluses were found in either 
foot.  No epidermophytosis was present.  Arterial pulses were 
normal.  Pressure over the arch was discomforting in both 
feet.  The examiner diagnosed bilateral third degree pes 
planus.  The accompanying radiology diagnostic report of X-
rays of the feet found both feet to be normal.

A July 16, 1996, private medical report shows that the 
veteran presented with painful flat feet.  He had orthotics 
but said that they did not help.  He worked on his feet 
constantly.  There were scaly eruptions on the plantar aspect 
of both feet.  There was limited ankle joint dorsiflexion 
with the knee both extended and flexed.  There was severe 
decrease in the longitudinal arch height stance during gait.  
He walked with a limp.  The examiner assessed bilateral 
equinovalgus and tinea pedis.  The examiner recommended 
surgical intervention with a bilateral sinus tarsi implant, 
bilateral modified Kidner or Young suspension, and tendo 
achillis lengthening.  Another July 16, 1996, medical report 
shows that the veteran was unable to work until July 20, 
1996, due to a severe foot problem.

An August 12, 1996, private medical report shows that the 
veteran had bilaterally severe equinovalgus with associated 
plantar fasciitis (pes planus).  He also had tine pedis and 
hallux valgus.  He desired surgery after the first of the 
year.  He had not been able to return to his job because of 
severe pain in both feet.

A September 30, 1996, private medical report shows that the 
veteran was followed for painful bilateral equinovalgus.  He 
stated that he still got severe pain in both arches after 
standing or walking for periods of time.  Physical 
examination revealed limited ankle joint dorsiflexion with 
knee flexed and extended.  There was also during gait 
severely pronated gait time with decreased longitudinal arch 
height.  The examiner assessed severe equinovalgus and tinea 
pedis.  Another September 30, 1996, private medical report 
shows that the veteran was unable to work from September 28, 
1996, to September 30, 1996, due to a severe foot problem.

A November 22, 1996, private medical report notes that the 
veteran complained of left foot pain.  The veteran was a new 
patient and could not be prescribed for pain relief.  A 
December 19, 1996, private medical report notes that the 
veteran was doing well on anti-inflammatories.  The 
prescription was renewed and the veteran was advised that 
surgical intervention might be a treatment of choice for him.  
A January 13, 1997, private medical report notes that the 
veteran had bilateral pes planus and tinea pedis and was 
referred for orthotics.

A July 14, 1997, private medical report notes that the 
veteran's feet were still hurting in the arch region, the 
left greater than the right.  He got an orthotic.  Objective 
examination found pes planovalgus, mildly flexible and 
reducible.  X-rays were reviewed.  There was pain with 
palpation of the bilateral medial arch along the joints.  
There was ankle gastroc equinus.  The examiner assessed 
painful flat feet, left greater than right.

A September 12, 1997, private medical report notes that the 
veteran had a popping feeling with pain in the right ankle, 
most severe at the lateral malleolus.  He was not wearing his 
orthotic as his feet weren't bothering him very much.  The 
examiner diagnosed overuse syndrome of the left leg.  A 
January 5, 1998, private physician's letter notes that the 
veteran was well established in that office.  He had 
bilaterally severe equinovalgus with associated plantar 
fasciitis (pes planus).  He also had tinea pedis and hallux 
valgus.  He desired surgery at some time during 1998.

A May 26, 1998, VA examination notes that the veteran worked 
at the post office after separation from service but had to 
give up the job in December 1997 and had not worked since 
then.  He was five feet, ten inches tall and weighed 170 
pounds.  He had no surgical procedures.  The veteran stated 
that the foot pain began in 1988 after entering service.  
Activity aggravated the discomfort and rest relieved it.  He 
located the pain as all over the foot and ankle.  He pointed 
to the underside of the foot under the toes, on top of the 
foot, and on all sides of the ankle as painful bilaterally.  
Physical examination revealed bilateral pes planus.  There 
was some loss of arch on standing, but the tubercle of the 
navicula was far from the support surface and he still had 
some arch.  He had no swelling.  He did state that from time 
to time the foot and ankle swelled, but agreed that there was 
no swelling at the time of the examination.  He had vague 
tenderness all over the foot, on the top and the bottom.  
Pedal pulses were present.  He had no loss of sensation.  
Range of motion of the ankle revealed that he could dorsiflex 
about 20 degrees on each side and plantar flex 60 degrees.  
He had normal subtalar and midtarsal motion.  He was able to 
dorsiflex and plantar flex the toes.  He had an estimated 15 
degree hallux valgus, which was just about within the limits 
of normal.  He had no loss of sensation of the feet.  X-rays 
of both feet were normal.  The examiner provided a clinical 
diagnosis of painful feet with mild pes planus.  The clinical 
examination and X-rays were normal.  Hence, the diagnosis was 
unspecified foot pain bilaterally of unknown cause.  In view 
of the fact that he had exacerbations when he was on his 
feet, it would be possible to give him the diagnosis of foot 
sprain.  In any event, the examiner opined that the residuals 
were minor.

At his May 2000 hearing before the undersigned, the veteran 
stated that when he was on his feet for prolonged standing, 
he experienced stiffness in his feet or had swelling.  Upon 
waking, he had a hard time standing on his feet.  Also, there 
were times when he had to wear orthopedic devices inside his 
shoes, which he stated did not help.  He felt it hindered his 
social life.  His feet bothered him when he wanted to play 
basketball.  He stated that he had calluses and that he had 
to have them surgically removed twice a year.  He stated that 
he had problems driving and that he had spasms and sharp, 
throbbing pains in the bottom of his feet.  He stated he 
received cortisone injections in the feet and took Motrin.  
He stated he resigned from the postal service because of his 
feet.  He stated that he was attending school, but had 
trouble walking across campus.  He felt his feet had 
worsened.  The veteran felt that he could only stand for five 
or ten minutes and that he could only walk comfortably for 
200 yards.  Mostly he liked to swim.  He always wore new 
shoes as the support was better.  He stated that the 
cortisone injections worked for four or five months.  He was 
seen every three months for his feet.

The Board finds that the criteria for an increased rating, 
greater than 10 percent, for bilateral pes planus with 
plantar fasciitis are not met.  While the veteran has 
subjective complaints of pain, the most recent clinical 
examination and X-rays of the feet were normal.  The Board 
notes that the veteran has pain on manipulation and use of 
the feet and some limitation of motion.  However, the 
evidence does not show that the pain is accentuated or of the 
severity which would warrant a 30 percent rating.  The Board 
also finds that the evidence does not show any evidence of 
marked deformity (pronation, abduction, etc.) which is 
required for a higher rating of 30 percent.  The X-rays have 
been normal and the most recent clinical examination found 
the feet normal, with some arch remaining.  The veteran has 
complained of swelling on use and calluses, however the 
objective evidence does not show calluses or swelling.  In 
fact, the most recent examination found the veteran's feet to 
be normal and any residuals of a foot condition to be minor.  
While the veteran has complained of extreme pain in the past, 
and has even had surgery recommended, the Board finds that 
the most persuasive evidence is the most recent examination 
which shows normal feet with only minor residuals of any 
previous foot condition.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (1999).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the veteran's bilateral 
pes planus with plantar fasciitis.  In fact, the Board notes 
that pain on manipulation and use is explicitly mentioned in 
the criteria for evaluation of flat feet and has thus been 
specifically considered.  While the veteran has numerous 
complaints of fatigability and pain with use, those 
complaints are not supported by objective findings, which 
most recently show normal feet on both clinical examination 
and X-ray, with only minor residuals of any foot condition.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for bilateral pes planus with plantar fasciitis are not met 
and the veteran's claim therefor is denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1999).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for bilateral pes planus with plantar fasciitis is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

